 
EXHIBIT 10.2
INSIGNIA SYSTEMS, INC.
2018 EQUITY INCENTIVE PLAN
 
Restricted Stock Unit Agreement
(For Employees)
 
Insignia Systems, Inc. (the “Company”), pursuant to its 2018 Equity Incentive
Plan (the “Plan”), hereby grants an award of Restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Agreement (the “Agreement”), consisting of this cover
page and the Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
used but not defined in this Agreement shall have the meaning assigned to it in
the Plan as it currently exists or as it is amended in the future.
 
Name of Participant:
 
 
Number of Restricted Stock Units:
 
Grant Date:
 
 
Vesting Schedule:
 
 
Scheduled Vesting Dates
 
 
 
 
 
Number of Restricted Stock Units that Vest
 
 
 

 
By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Restricted Stock
Units.
 
 PARTICIPANT:
 
 INSIGNIA SYSTEM, INC.

 
 
 
 
 
 
 By:
 
 
 
     Name:

 
 
 
 Title:
 
 

 

 

 

 
 



 
INSIGNIA SYSTEMS, INC.
2018 EQUITY INCENTIVE PLAN
Restricted Stock Unit Agreement
 
(For Employees)
 
Terms and Conditions
 
1.             Grant of Restricted Stock Units. The Company hereby confirms the
grant to you, as of the Grant Date and subject to the terms and conditions in
this Agreement and the Plan, of the number of Restricted Stock Units specified
on the cover page of this Agreement (the “Units”). Each Unit represents the
right to receive one Share of the Company’s common stock. Prior to their
settlement or forfeiture in accordance with the terms of this Agreement, the
Units granted to you will be credited to an account in your name maintained by
the Company. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Company.
 
2.             Restrictions Applicable to Units. Neither this Award nor the
Units subject to this Award may be sold, assigned, transferred, exchanged or
encumbered, voluntarily or involuntarily, other than a transfer upon your death
in accordance with your will or by the laws of descent and distribution.
Following any such transfer, this Award shall continue to be subject to the same
terms and conditions that were applicable to this Award immediately prior to its
transfer. Any attempted transfer in violation of this Section 2 shall be void
and without effect. The Units and your right to receive Shares in settlement of
the Units under this Agreement shall be subject to forfeiture as provided in
Section 5 until satisfaction of the vesting conditions set forth in Section 4.
 
3.             No Shareholder Rights. The Units subject to this Award do not
entitle you to any rights of a holder of the Company’s Shares. You will not have
any of the rights of a shareholder of the Company in connection with the grant
of Units subject to this Agreement unless and until Shares are issued to you
upon settlement of the Units as provided in Section 6.
 
4.             Vesting of Units. For purposes of this Agreement, “Vesting Date”
means any date, including the Scheduled Vesting Dates specified in the Vesting
Schedule on the cover page of this Agreement, on which Units subject to this
Agreement vest as provided in this Section 4.
 
(a) Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in the amounts and on the Scheduled Vesting Dates specified in the Vesting
Schedule.
 
(b) Accelerated Vesting. Vesting of the Units may be accelerated during the term
of the Award under the circumstances described in Sections 3(b)(2), 12(b) and
12(c) of the Plan.
 
5.             Effect of Termination of Service. Except as otherwise provided in
accordance with Section 4(b) above, if you cease to be a Service Provider, you
will forfeit all unvested Units.
 
6.             Settlement of Units. After any Units vest pursuant to Section 4,
the Company shall, as soon as practicable (but no later than the 15th day of the
third calendar month following the Vesting Date), cause to be issued and
delivered to you (or to your personal representative or your designated
beneficiary or estate in the event of your death, as applicable) one Share in
payment and settlement of each vested Unit. Delivery of the Shares shall be
effected by the issuance of a stock certificate to you, by an appropriate entry
in the stock register maintained by the Company’s transfer agent with a notice
of issuance provided to you, or by the electronic delivery of the Shares to a
brokerage account you designate, and shall be subject to the tax
 
 
2

 
 
withholding provisions of Section 7 and compliance with all applicable legal
requirements as provided in Section 16(c) of the Plan, and shall be in complete
satisfaction and settlement of such vested Units. The Company will pay any
original issue or transfer taxes with respect to the issue and transfer of
Shares to you pursuant to this Agreement, and all fees and expenses incurred by
it in connection therewith. If the Units that vest include a fractional Unit,
the Company shall round the number of vested Units to the nearest whole Unit
prior to issuance of Shares as provided herein.
 
7.             Tax Consequences and Withholding. No Shares will be delivered to
you in settlement of vested Units unless you have made arrangements acceptable
to the Company for payment of any federal, state, local or foreign withholding
taxes that may be due as a result of the delivery of the Shares. You hereby
authorize the Company (or any Affiliate) to withhold from payroll or other
amounts payable to you any sums required to satisfy such withholding tax
obligations, and otherwise agree to satisfy such obligations in accordance with
the provisions of Section 14 of the Plan. You may elect to satisfy such
withholding tax obligations by having the Company withhold a number of Shares
that would otherwise be issued to you in settlement of the Units and that have a
fair market value equal to the amount of such withholding tax obligations by
notifying the Company of such election prior to the Vesting Date.
 
8.             Notices. Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed to or delivered (including
electronically) to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided. Unless and until some other address is so designated,
all notices or communications by you to the Company shall be mailed or delivered
to the Company, to the attention of its Chief Financial Officer, at its offices
at 8799 Brooklyn Blvd., Minneapolis, MN 55445, [email address], and all notices
or communications by the Company to you may be given to you personally or may be
mailed or, if you are still a Service Provider, emailed to you at the address
indicated in the Company’s records as your most recent mailing or email address.
 
9.             Additional Provisions.
 
(a)           No Right to Continued Service. This Agreement does not give you a
right to continued Service with the Company or any Affiliate, and the Company or
any such Affiliate may terminate your Service at any time and otherwise deal
with you without regard to the effect it may have upon you under this Agreement.
 
(b)           Governing Plan Document. This Agreement and the Award are subject
to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan. If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.
 
(c)           Governing Law. This Agreement, the parties’ performance hereunder,
and the relationship between them shall be governed by, construed, and enforced
in accordance with the laws of the State of Minnesota, without giving effect to
the choice of law principles thereof.
 
(d)           Severability. The provisions of this Agreement shall be severable
and if any provision of this Agreement is found by any court to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. You also agree that any
trier of fact may modify any invalid, overbroad or unenforceable provision of
this Agreement so that such provision, as modified, is valid and enforceable
under applicable law.
 
(e)           Binding Effect. This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.
 
 
3

 
(f)           Section 409A of the Code. The award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).
 
(g)           Compensation Recovery Policy. To the extent that this Award and
any compensation associated therewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated therewith shall
be subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board of Directors of the
Company or any committee thereof in response to the requirements of Section 10D
of the Exchange Act and any implementing rules and regulations thereunder
adopted by the Securities and Exchange Commission or any national securities
exchange on which the Company’s Shares are then listed. This Agreement may be
unilaterally amended by the Company to comply with any such compensation
recovery policy.
 
(h)           Electronic Delivery and Acceptance. The Company may deliver any
documents related to this Restricted Stock Unit Award by electronic means and
request your acceptance of this Agreement by electronic means. You hereby
consent to receive all applicable documentation by electronic delivery and to
participate in the Plan through an on-line (and/or voice activated) system
established and maintained by the Company or the Company’s third-party stock
plan administrator.
 
By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.
 
 
4
